DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 29 August 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a stand-alone fish weighing system that can transmit data over a satellite network) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is language in the claim that states that the device has a “satellite communication member” that can transmit “and/or” receive data, but the examiner notes that the “and/or” language implies that the device only has to preform one (1) of these functions to meet this limitation. The “GPS receiver” of the Jones reference that receives satellite data about the device’s location (¶ 0059) reads on this limitation.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument that the Ota et al and Sato references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, The Sato and Ota references are concerned with antenna design in hand-held mobile devices (namely, portable phones), and therefore it would have been logical for the ordinary practioner who was designing a portable hand held scale designed to communicate wirelessly with a remove device, such as a smart phone, to copy smart phone antenna design, especially since the Jones reference expressly states that its scale was intended to be used in conjunction with a portable phone (as applicant himself acknowledged in his latest “Remarks”); in other words, the Jones reference expressly states that portable phones are analogous art. In addition, since practically everyone either owns or has at least seen a portable hand held phone, then the average person knows what the antenna on a portable phone looks like, as these devices were ubiquitous since the 1990s at least, so everyone would have been familiar with what the antenna on a portable phone looked like simply by reaching into his or her pocket. Common knowledge that is present in everyday life is always analogous art, as everyone knows about it, or at least everyone knows where to go to look it up.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-5, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones
(US PGPub # 2015/0294641) in view of Sato (US PGPub # 2014/0327585) and Ota et al (US PGPub #

comprising:
	a) a scale (10) configured ta measure a weight of the object (¶¶ 0045 & 0052-0053);
	b) an input device (42) configured to receive an input (¶ 0047);
	c) a mobile communication device (314) configured to communicate with a digital processing device (¶¶ 0055-0054);
	d) an energy storage device having a power supply (¶ 0061);
	e) a satellite communication member (316) having a transceiver aiding in operation of
	the satellite communication member (316) to transmit and/or receive over a satellite network (¶ 0059);
	f) a mobile processor (300) in functional communication with the scale (308), the mobile communication device (314), the satellite communication member (316), and the input device (¶ 0055);
	g) a housing (12) wherein the scale (10), the input device (42), the mobile communication device (314), the energy storage device, the satellite communication member (316) and the mobile processor (300) are within the housing (¶ 0055); and
	h) a clamp (22) adjoined to the scale (¶ 0054).
	It is unclear from the Jones reference if the transceiver is adjoined to and extends outward from the housing (12), as no details are given as to what the physical layout of the transceiver might be. But it is highly likely that the “transceiver” included antennas physically embedded into the housing (12), as this was standard for mobile, hand-held devices such cell phones and tablets, as shown by the example of Sato (Figs. 1 & 2). And it was not unusual for antennas (70) to extend outward from said hand-held housing (14) as shown by the example of Ota (Fig. 1), as this was a known engineering design choice for antenna shape for mobile devices (¶¶ 0036-0037). Therefore, if not inherently present 
	With respect to claim 2, Jones discloses displays (16, 30) adjoined to the housing (¶¶ 0048-0049).
	With respect to claim 3, Jones discloses using all of these wireless networks (¶ 0057).
	With respect to claim 4, the housing (12) of Jones is waterproof (¶¶ 0051).
	With respect to claim 5, the housing (12) of Jones has a release mechanism (40) adjoined to the scale (¶ 0054).
	With respect to claim 9, the weighing mechanism is a strain gage (¶ 0052).
	With respect to claim 10, the release mechanism of Janes consists of two clamp arms (24) and a clamping mechanism (spring and actuator).
	With respect to claim 11, the clamping mechanism is a motor (actuator) in one embodiment, and the examiner notes that an electric motor would need to be controlled by the microprocessor (¶ 0054).
	With respect to claims 12 and 13, the input/output of the scale of Jones includes a touchscreen and/or LEB and/or LED screens (¶ 0049).
	With respect to claim 14, Jones discloses additional sensors (318).
	With respect to claim 16, Jones discloses additional sensors (318), and the displays are designed to display the weight (Fig. 2).
	With respect to claim 17, the mobile communications device transmits weight and other data (¶ 0066).

	With respect to claims 19 and 20, these were standard features of any camera included in any
standard smartphone or tablet.

Claims 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of
Sato and Ota et al, as applied to claims 1-5 above, and further in view of Kasperek (US # 7,173,197). The
housing (12) of Jones does not have an internal camera, but this was a known functional equivalent to
include a camera within the fish scale housing, as shown by the example of Kasperek (Col. 4, line 65 to
col. 6, line 21), and it would have been an obvious design choice to include a built-in camera within the
housing (12) of Jones for the convenience of the user.
	With respect to claims 7 and 8, these are standard features of a digital camera.
	With respect to claim 16, Kasperek shows that it was known to show the image taken by the
built-in camera on the scale display (Fig. 3).


Conclusion
	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856